DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-15, filed 03/01/2021, with respect to the amended limitations in claims 1 and 9 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Schawarz (US 20200302571 A1). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-13, 15, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schawarz (US 20200302571 A1).
Regarding claims 1 and 9, Schawrz discloses a system (fig. 3a), comprising: 
an encoder (fig. 3a) configured to compress data representing a point cloud, wherein to compress the data representing the point cloud ([0115] the encoder is encoding texture pictures, geometry pictures and/or auxiliary pictures, [0010] point cloud) , 
the encoder is configured to: determine, for the point cloud, a plurality of patches each corresponding to 3D portions of the point cloud projected onto respective 2D planes ([0010], fig. 6a); 
generate an attribute patch image (texture T of fig. 6b) and a geometry patch image (Geometry D of fig. 6a) for respective ones of the patches (M and 4N of fig. 6a); 
pack the generated attribute patch images and the generated geometry patch images into one or more 2D image frames ([0159 and 0160] frame-packed); 
down-scale, at least one of the one or more 2D image frames, wherein downscaling the at least one 2D image frame reduces a quantity of pixels of the attribute patch images or the geometry patch images packed into the at least one 2D image frame (fig. 7a, downscaling D and downscaling T, [0189] coding efficiency can be improved by downsampling depth planes by a larger factor while preserving high texture detailing with a smaller downsampling factor for texture planes), 
wherein ones of the 2D image frames comprising packed geometry patch images are down-scaled to a different size ([0189] downsampling depth planes by a larger factor), or not down-scaled, as compared to other ones of the 2D image frames comprising packed attribute patch images ([0189] a smaller downsampling factor for texture planes); and 

Regarding claim 2, Schawarz further teaches the system of claim 1, wherein the one or more 2D image frames comprise: 
a 2D attribute image frame comprising respective ones of the attribute patch images (T of figs. 6b and 7a); and 
a 2D geometry image frame comprising respective ones of the geometry patch images (D of figs. 6b and7a), 
wherein the down-scaling of the at least one of the one or more 2D image frames causes the 2D attribute image frame to be downscaled to a smaller size than the 2D geometry image frame (fig. 7a, [0189]).  
Regarding claim 3, Schawarz further teaches the system system of claim 1, wherein the one or more 2D image frames comprise: 
a 2D attribute image frame comprising respective ones of the attribute patch images (T of figs. 6b and 7a); and 
a 2D geometry image frame comprising respective ones of the geometry patch images (D of figs. 6b and7a), 

Regarding claim 4, Schawarz further teaches the system system of claim 1, wherein the one or more image frames comprise: 
a 2D attribute image frame comprising respective ones of the attribute patch images (T of figs. 6b and 7a); and 
a 2D geometry image frame comprising respective ones of the geometry patch images (D of figs. 6b and7a), 
wherein the down-scaling of the at least one of the one or more 2D image frames comprises down-scaling the 2D attribute image frame as an independent process from down-scaling the 2D geometry image frame (fig. 7a, [0203] The sampling factors are either signalled independently or one derived from the other, e.g. the depth (geometry) sampling fd is half of the texture (attribute) sampling ft).  
Regarding claim 7, Schawarz further teaches the system system of claim 1, wherein the one or more 2D image frames comprise: 
a 2D attribute image frame comprising respective ones of the attribute patch images (T of figs. 6b and 7a); and 
a 2D geometry image frame comprising respective ones of the geometry patch images (D of figs. 6b and7a), 

Regarding claim 10, Schawarz further teaches the system method of claim 9, wherein down-scaling the at least one 2D image frame comprises reducing a resolution of respective ones of a plurality of attribute patch images or geometry patch images packed into the at least one 2D image frame such that a quantity of pixels of the attribute patch images or geometry patch images packed into the at least one 2D image frame is reduced (fig. 7a, the D is reduced in the larger downsampling factor and the T is reduced in the smaller downsampling factor, [0189], [0203] The sampling factors are either signalled independently or one derived from the other, e.g. the depth (geometry) sampling fd is half of the texture (attribute) sampling ft).  
Regarding claim 11, Schawarz further teaches the system method of claim 9, wherein said down-scaling at least one of the one or more 2D image frames comprises down-scaling a plurality of the 2D image frames, and wherein said down-scaling the plurality of 2D image frame comprises: reducing a frame rate for an attribute image frame stream comprising a plurality of 2D attribute image frames being down-scaled; or reducing a frame rate for a geometry image frame stream comprising a plurality of 2D geometry image frames being down-scaled ([0100 and 0189], lower spatial resolutions require less bit rate ), such that a number of 2D image frames for the attribute image frame stream or the geometry image frame stream generated per unit of time is decreased as compared to other ones of the image frame streams that are not down- scaled ([0100] lower spatial resolutions require less bit rate, this indicates).  
Regarding claim 12, Schawarz further teaches the system method of claim 11, wherein said down-scaling the plurality of the 2D image frames of the attribute image frame stream or of 
Regarding claim 13, Schawarz further teaches the system method of claim 9, wherein the one or more 2D image frames comprise: 
a 2D attribute image frame comprising respective ones of the attribute patch images (T of figs. 6b and 7a); and 
a 2D geometry image frame comprising respective ones of the geometry patch images (D of figs. 6b and7a), 
wherein said downscaling the at least one 2D image frame comprises: down-scaling the 2D attribute image frame by a greater amount than the 2D geometry image frame (fig. 7a, the texture T has more texture detialing within the downscaled than the depth D) .  
Regarding claim 15, Schawarz further teaches the system method of claim 13, wherein said down-scaling the at least one image frame comprises: down-scaling the 2D geometry image frame to a down-scaled version of the 2D geometry image frame (D of fig. 7a, [0189] the larger downscaling factor for depth planes); down-scaling the 2D attribute image frame by a plurality of different down-scaling amounts to generate a plurality of down-scaled versions of the 2D attribute image frame (T of fig. 7a, [0189] a smaller downsampling factor for texture planes); and 

Regarding claim 21, Schawarz further teaches the system of claim 1, wherein the ones of the 2D image frames comprising packed geometry patch images are down-scaled by a different amount, or not down-scaled, as compared to the other ones of the 2D image frames comprising packed attribute patch images (fig. 7a, [0189], [0203] The sampling factors are either signalled independently or one derived from the other, e.g. the depth (geometry) sampling fd is half of the texture (attribute) sampling ft ), wherein the amount of down-scaling comprises: the reduction in size of the at least one 2D image frame; and a reduction in resolution of the at least one 2D image frame; or a reduction in a frame rate for an image frame stream comprising the at least one 2D image frame (fig. 7a, T is different from D, [0189], [0203] The sampling factors are either signalled independently or one derived from the other, e.g. the depth (geometry) sampling fd is half of the texture (attribute) sampling ft).
 
Claims 1-4, 7, 9-13, 15, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANO et al. (US 20200359053 A1).
Regarding claims 1 and 9, Yano discloses a system (fig. 7), comprising: 
an encoder (fig. 7) configured to compress data representing a point cloud, wherein to compress the data representing the point cloud (Fig. 7, the encoder is encoding texture pictures, geometry pictures and/or auxiliary pictures representing the point cloud) , 

generate an attribute patch image (Texture) and a geometry patch image for respective ones of the patches (fig. 6); 
pack the generated attribute patch images and the generated geometry patch images into one or more 2D image frames (112 of fig. 7, example: packing process of fig. 11); 
down-scale, at least one of the one or more 2D image frames, wherein downscaling the at least one 2D image frame reduces a quantity of pixels of the attribute patch images or the geometry patch images packed into the at least one 2D image frame (Geometry and Texture in Method 2 of fig. 5, fig. 14, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry image and texture image are scaled down and can be scaled down different size as indicated in figure 14), 
wherein ones of the 2D image frames comprising packed geometry patch images are down-scaled to a different size (Method 2 of fig. 5, Geometry, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry image and texture image are scaled down and can be scaled down different size as indicated in figure 14), or not down-scaled, as compared to other ones of the 2D image frames comprising packed attribute patch images (Method 2 of fig. 5, Texture, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry image and 
video encode the one or more 2D image frames including the at least one down-scaled 2D image frame (114 and 115 of fig. 7).  
Regarding claim 2, Yano further teaches the system of claim 1, wherein the one or more 2D image frames comprise: 
a 2D attribute image frame comprising respective ones of the attribute patch images (Texture in Method 2 of fig. 5, Texture of fig. 14, [0085]); and 
a 2D geometry image frame comprising respective ones of the geometry patch images (Geometry in Method 2 of fig. 5, Geometry of fig. 14, [0085]), 
wherein the down-scaling of the at least one of the one or more 2D image frames causes the 2D attribute image frame to be downscaled to a smaller size than the 2D geometry image frame (fig. 14, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry image and texture image are downscaled in different sizes as indicated in figure 14).  
Regarding claim 3, Yano further teaches the system system of claim 1, wherein the one or more 2D image frames comprise: 
a 2D attribute image frame comprising respective ones of the attribute patch images (Texture in Method 2 of fig. 5, Texture of fig. 14, [0085]); and 
a 2D geometry image frame comprising respective ones of the geometry patch images (Geometry in Method 2 of fig. 5, Geometry of fig. 14, [0085]), 

Regarding claim 4, Yano further teaches the system of claim 1, wherein the one or more image frames comprise: 
a 2D attribute image frame comprising respective ones of the attribute patch images (Texture in Method 2 of fig. 5, Texture of fig. 14, [0085]); and 
a 2D geometry image frame comprising respective ones of the geometry patch images (Geometry in Method 2 of fig. 5, Geometry of fig. 14, [0085]),  
wherein the down-scaling of the at least one of the one or more 2D image frames comprises down-scaling the 2D attribute image frame as an independent process from down-scaling the 2D geometry image frame (fig. 14, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, so the geometry image and texture image are downscaled independently as indicated in figure 14).  
Regarding claim 7, Yano further teaches the system system of claim 1, wherein the one or more 2D image frames comprise: 
a 2D attribute image frame comprising respective ones of the attribute patch images (Texture in Method 2 of fig. 5, Texture of fig. 14, [0085]); and 

wherein the encoder down-scales the 2D attribute image frame such that the 2D attribute image frame has a lesser resolution than the 2D geometry image frame (fig. 14, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry image and texture image are downscaled in different size as indicated in figure 14, so the downscaled texture has smaller size and less resolution than the downscaled geometry) .  
Regarding claim 10, Yano further teaches the system method of claim 9, wherein down-scaling the at least one 2D image frame comprises reducing a resolution of respective ones of a plurality of attribute patch images or geometry patch images packed into the at least one 2D image frame such that a quantity of pixels of the attribute patch images or geometry patch images packed into the at least one 2D image frame is reduced (fig. 14, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry image and texture image are downscaled in different sizes as indicated in figure 14. This shows the reduced resolution of the geometry image and texture image).  
Regarding claim 11, Yano further teaches the system method of claim 9, wherein said down-scaling at least one of the one or more 2D image frames comprises down-scaling a plurality of the 2D image frames, and wherein said down-scaling the plurality of 2D image frame comprises: reducing a frame rate for an attribute image frame stream comprising a plurality of 2D attribute image frames being down-scaled; or reducing a frame rate for a geometry image 
Regarding claim 12, Yano further teaches the system method of claim 11, wherein said down-scaling the plurality of the 2D image frames of the attribute image frame stream or of the geometry image frame stream further comprises: reducing a resolution of respective ones of the 2D attribute image frames or the 2D geometry image frames, such that a quantity of pixels of the attribute patch images or the geometry patch images packed into the respective ones of the 2D attribute image frames or the 2D geometry image frames is reduced (fig. 14, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry image and texture image are downscaled in different sizes as indicated in figure 14)).  
Regarding claim 13, Yano further teaches the system method of claim 9, wherein the one or more 2D image frames comprise: 
a 2D attribute image frame comprising respective ones of the attribute patch images (Texture in Method 2 of fig. 5, Texture of fig. 14, [0085]); and 

wherein said downscaling the at least one 2D image frame comprises: down-scaling the 2D attribute image frame by a greater amount than the 2D geometry image frame (fig. 14, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry image and texture image are downscaled in different sizes as indicated in figure 14. They are adjustable to have greater amount one to another).  
Regarding claim 15, Yano further teaches the system method of claim 13, wherein said down-scaling the at least one image frame comprises: down-scaling the 2D geometry image frame to a down-scaled version of the 2D geometry image frame (Geometry in method 2 of fig. 5, [0085], and fig. 14); down-scaling the 2D attribute image frame by a plurality of different down-scaling amounts to generate a plurality of down-scaled versions of the 2D attribute image frame (fig. 14, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry image and texture image are downscaled in different sizes as indicated in figure 14); and 
selecting a particular one of the plurality of down-scaled versions of the 2D attribute image frame to video encode based, at least in part, on an available bit-rate at which the video encoded one or more image frames are to be transmitted (fig. 14, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry 
Regarding claim 21, Yano further teaches the system of claim 1, wherein the ones of the 2D image frames comprising packed geometry patch images are down-scaled by a different amount, or not down-scaled, as compared to the other ones of the 2D image frames comprising packed attribute patch images (fig. 14, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry image and texture image are downscaled in different sizes as indicated in figure 14)), wherein the amount of down-scaling comprises: the reduction in size of the at least one 2D image frame; and a reduction in resolution of the at least one 2D image frame; or a reduction in a frame rate for an image frame stream comprising the at least one 2D image frame (fig. 14, [0085] downscaling geometry image:  w = αgW, h = βgH, 1>αg >0, 1>βg>0; downscaling texture: w = αtW, h = βtH, 1>αt >0, 1>βt>0.  The variables αg, βg, αt, βt are adjustable between 0 and 1, this indicates the geometry image and texture image are downscaled in different sizes as indicated in figure 14)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schawarz (US 20200302571 A1) in view of Budagavi et al. (US 20190139266 A1).
Regarding claim 8, Schawarz teaches the system of claim 1, but Sharwarz does not teach wherein the encoder is further configured to: down-scale the point cloud in 3D space, wherein the plurality of patches are determined based on a down-scaled 3D version of the point cloud.  
Budagavi teaches wherein the encoder is further configured to: down-scale the point cloud in 3D space, wherein the plurality of patches are determined based on a down-scaled 3D version of the point cloud (762 of fig. 7B).  
Taking the teachings of Schawarz and Budagavi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the down-scale point cloud in 3D space (fig. 7B) into the down-scale 2D image frame of Schawarz for compressing point clouds is necessary to expedite and improve transmission of a point cloud from a source device to another device.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Schawarz (US 20200302571 A1) in view of “Geometric 3D point cloud compression”, by Vicente Morell, Sergio Orts, Miguel Cazorla, and Jose Garcia-Rodriguez, © 2014 Elsevier B.V. All rights reserved (hereafter “Morell”).
 Regarding claim16, Schawarz teaches the method of claim 9, but Schawarz does not teach wherein said down-scaling the at least one 2D image frame comprises: determining edges of the attribute patch images or the geometry patch images packed in the one or more 2D image 
Morell teaches  wherein said down-scaling the at least one 2D image frame (Concavehull computation and reduction of fig. 1) comprises: determining edges of the attribute patch images or the geometry patch images packed in the one or more 2D image frames, based on occupancy map information (Page 56, left column, lines 1-4; page 57, left column, 2. Compression, 3rd paragraph, points are on the same edge); and applying the down-scaling to patch image portions of the attribute patch images or the geometry patch images within the determined edges without applying the down-scaling to padded portions of the one or more 2D image frames, not included in the determined edges (page 57, left column, 2. Compression, 3rd paragraph. Note: Once the different colored planes are detected, we need to compute the boundaries of each plane segment. These contours may be concave and may have holes. To get these concave hulls we perform an Alpha shapes [1] method that uses an alpha parameter to set the detail level of the resultant hull (the smaller the parameter is the more detailed is the hull). After the edges extraction, we apply an edge reduction step in order to reduce the amount of points needed to represent the plane. This method is proposed in [14]. Basically, it detects if consecutive points are in the same line and removes them taking only first and last points of that line).
Taking the teachings of Schawarz and Morell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced points of the edges of the attribute or geometry image of Morell into the compression of Schawarz to achieve good results in terms of compression and quality rates.

Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Yano teaches the encoder for encoding the downscaled attribute and geometry of 2D image frames (fig.7).
Budagavi teaches the encoder (fig. 7B) for encoding the downscaled 3D point cloud and the decoder for decoding the encoded downscaled 3D point cloud (fig. 7C). 
Neither Yano nor Budagavi teaches a decoder configured to: receive video encoded 2D image frames comprising 2D attribute patch images and 2D geometry patch images of a point cloud, wherein at least one of the video encoded 2D image frames comprises a 2D image frame packed with attribute patch images or geometry patch images that has been down-scaled in a 2D domain relative to 2D image frames of other ones of the video encoded 2D image frames; video decode the video encoded 2D image frames; determine ones of the video decoded 2D image frames that have been down- scaled relative to other ones of the video decoded 2D image frames; up-scale, in the 2D domain, the ones of the video decoded 2D image frames that have been down-scaled in the 2D domain; and reconstruct a representation of the point cloud based on the video decoded 2D image frames and the up-scaled ones of the video decoded 2D image frames.

Claims 5-6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425